DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “image generation subsystem 110” at specification paragraph [0044].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “possibly correspond” in claim 11 and 12 is a relative term which renders the claim indefinite. The term “possibly correspond” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification recites at paragraph [0055], “term "possibly" refers to a condition of an item that might be attributable to the item but that is nonetheless unknown to a processing entity (e.g., server system 102 / decoder 118) that processes the item”, which provides a standard a condition of an item that might be attributable to the item, e.g. “possibly encoded pixels” and “possibly encoded regions”. However, the provided “possibly” definition would render the claimed “encoded values” are determined to might correspond to one or more encoded instances of the watermarking image, but the correspondence is nonetheless unknown. Thus, the specification does not provide a standard for ascertaining the metes and bounds for the scope of “possibly correspond”, and claims 11 and 12 are rendered indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 11,15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of mental process type abstract idea (concepts performable in the human mind, including an observation, evaluation, judgement, and opinion) without significantly more. 
Independent claims 1, 17 and 20 recite the subject matter, “analyzing attributes of pixels in the first image to determine encoded values of possibly encoded pixels in the first image; analyzing patterns of encoded values of the possibly encoded pixels in the first image to determine possibly encoded regions of the first image; determining values for features of the possibly encoded regions of the first image; processing, with a predictive model, the values for the features of the possibly encoded regions of the first image to generate a prediction indicative of whether a watermarking image is encoded in the first image”. 
The noted subject matter of claims 1, 17, and 20 refers to analyzing attributes of pixels to determine encoded values, analyzing patterns of encoded values to determine possibly encoded regions, determining feature values of possibly encoded regions and processing, with a predictive model, the feature values to generate a prediction of whether a watermark image is encoded in the first image, which are described with a high level of generality which a person may practically perform in the human mind by viewing and analyzing visible pixel attributes to determine patterns of encoded values corresponding to possibly encoded regions and determining a value to represent features of the possibly encoded regions to be processed for predicting whether a watermark image is encoded in the image. Thus, the broadest reasonable interpretation, in light of the specification, of the claimed subject matter directs to a judicial exception of mental process type abstract idea. 
The judicial exceptions of claims 1, 17, and 20are not integrated into a practical application because the additional claim limitations of, 
“obtaining a first image”  and “outputting the prediction” (claims 1, 17, and 20), describe the data gathering steps, selecting particular data source or type of data to be manipulated, and insignificant applications of outputting the results, such that the claims merely add insignificant extra-solution activity to the judicial exceptions. See MPEP 2106.04(d) and MPEP 2106.05(g). 
The judicial exception of claims 17 and 20 are further not integrated into a practical application because the additional claim limitations of, 
“one or more processors; and one or more computer-readable media having instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to perform operations” (claim 17), and “One or more non-transitory computer-readable media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to perform operations”  (claim 20), describe the use of generic computing elements to implement the noted abstract idea with a high level of generality, such that the claims amounts merely implementing the abstract idea on generic computing elements. See MPEP 2106.04(d), MPEP 2106.05(b), and MPEP 2106.05(f). 
Dependent claims 2-3, 11, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional subject matter of, “wherein generating the prediction comprises selecting a binary value that indicates either that the watermarking image is encoded in the first image or the watermarking image is not encoded in the first image” (claim 2); “wherein generating the prediction comprises generating a numerical prediction that quantifies a likelihood that the watermarking image is or is not encoded in the first image” (claim 3); “wherein analyzing the patterns of encoded values of the possibly encoded pixels in the first image to determine the possibly encoded regions of the first image comprises identifying regions that contain one or more blocks of possibly encoded pixels whose encoded values are determined to possibly correspond to one or more encoded instances of the watermarking image in the first image” (claim 11); and “wherein the predictive model comprises a binary classification model” (claim 15); which refer to additional steps of the noted mental process type abstract idea that are described with a high level of generality in which a person may continue to practically perform such steps within the human mind under the broadest reasonable interpretation, in light of the specification, of the claimed subject matter. See MPEP 2106.04(a)(2) III.

Dependent claims 4-7 and 18-19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claimed subject matter of “wherein outputting the prediction comprises at least one of storing the prediction in a memory of a computing system or providing the prediction for presentation to a user” (claim 4); “wherein outputting the prediction comprises providing the prediction to a controller that is configured to determine, based at least on the prediction, whether to apply a decoding process to the first image or a second image from which the first image was derived to recover the watermarking image” (claims 5 and 18); “the controller is configured to apply the decoding process to the first image or the second image to recover the watermarking image in response to identifying that the prediction indicates the watermarking image is encoded in the first image; and the controller is configured not to apply the decoding process to the first image or the second image to recover the watermarking image in response to identifying that the prediction indicates the watermarking image is not encoded in the first image” (claims 6 and 19); and “wherein obtaining the first image comprises obtaining a screenshot image from a user's computing device, the screenshot image showing served content in a webpage or a graphical user interface of a native application” (claim 7); describe performing additional insignificant extra solution activity related to mere data gathering (e.g. claim 7), selecting a particular data source or type of data to be manipulated (e.g. claim 7), and insignificant applications of the results of the noted abstract idea activity which are nominal or tangentially related to the invention (e.g. claims 4, 5, and 6). See MPEP 2106.05(g). 
Furthermore, claims 4-7 and 18-19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claimed subject matter of “a memory of a computing system” (claim 4); “a controller” (claims 5, 6, 18, and 19); and “a user's computing device” (claim 7); describe the use of generic computing elements to implement the noted abstract idea of a mental process with a high level of generality, such that the claims amounts to merely implementing the abstract idea on generic computing elements, and describe performing computer functions (e.g. receiving and transmitting data), at a high level of generality, that have been recognized by the courts as well-understood, routine, and conventional functions. See MPEP 2106.05(d) and MPEP 2106.05(f). 
Examiner notes that claims 8-10, 12-14 and 16 recite additional features of “obtaining a second image that was rendered at an unknown zoom level; identifying a plurality of possible zoom levels for the second image; and generating a plurality of scaled images including the first image from the second image, wherein generating each scaled image includes (i) selecting a different possible zoom level from the plurality of zoom levels, and (ii) scaling the second image by an amount that would be required to realize a common target zoom level if the second image had been rendered at the different possible zoom level” (claim 8, and incorporated into claim 9 by dependency); “wherein analyzing attributes of pixels in the first image to determine the encoded values of the possibly encoded pixels in the first image comprises, for each of all or some of the possibly encoded pixels in the first image, comparing a color of the possibly encoded pixel to the respective colors of one or more pixels adjacent to the possibly encoded pixel in the first image” (claim 10); “locating instances of a pre-defined bit pattern that occur in each block” (claim 12); “for each possibly encoded region, counting a number of blocks of possibly encoded pixels in the possibly encoded region whose encoded values are determined to correspond to a different encoded instance of the watermarking image; wherein the features of the possibly encoded regions of the first image are selected from a group comprising a mean number of counted blocks among the possibly encoded regions, a maximum number of counted blocks among the possibly encoded regions, a number of possibly encoded regions identified, and a standard deviation in the number of counted blocks among the possibly encoded regions” (claim 13); “mapping the possibly encoded regions of the first image to corresponding regions of the second image; determining variances in each of one or more color channels among the pixels in each mapped region of the second image; for each color channel, determining the minimum variance for the color channel among the mapped regions of the second image; and generating the prediction indicative of whether a watermarking image is encoded in the first image comprises further processing the minimum variances for each of the one or more color channels among the pixels in each mapped region of the second image” (claim 14);  and “wherein the predictive model comprises a neural network” (claim 16) would apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (e.g. claims 8-10 and 12-14); or integrate the noted judicial exception with the use of a particular machine (e.g. claim 16). See MPEP 2106.04(d), MPEP 2106.05(b), and MPEP 2016.05(e). 
Thus, claims 8-10, 12-14 and 16 are directed to statutory eligible subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-12, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2018/0225800), in view of Davidson et al. (US 2006/0072785), herein Davidson.
Regarding claim 1, Wang discloses a computer-implemented method, comprising: 
obtaining a first image (see Wang [0056]-[0057], a target picture is obtained); 
analyzing attributes of pixels in the first image to determine encoded values of possibly encoded pixels in the first image (see Wang [0058]-[0060], where pixel attribute values of the target picture at each pixel position is used to determine a T value which is used to determine if the target picture contains a watermark); 
determining values for features of the possibly encoded regions of the first image (see Wang [0058]-[0060], where the T value of the target picture is calculated as the product of the pixel attribute values and the watermark-presence probability, and summing the products); 
processing, with a predictive model, the values for the features of the possibly encoded regions of the first image to generate a prediction indicative of whether a watermarking image is encoded in the first image (see Wang [0058]-[0060], where if the T value for the computed across the corresponding pixels of the target image is larger than or equal to a threshold, the target image is determined to contain a watermark); and 
outputting the prediction (see Wang [0084], where the processed result data is either buffered in the memory for subsequent processing or transmitted to the output interface for outputting).
While, Wang does teach that watermarks typically included on standard ID pictures includes a pattern that spans the entire picture (see Wang [0003]); Wang does not explicitly teach that patterns of encoded values of the possibly encoded pixels in the first image are analyzed to determine the possibly encoded regions of the first image.
Davidson teaches in a related and pertinent watermarking encoding and decoding system and method (see Davidson Abstract), where the decoder performs detection operations on a set of image blocks in a cache and selects a set of blocks that are likely candidates for having a recoverable watermark signal (see Davidson [0020]-[0022]), where the criteria used to select the candidate blocks depends on watermark embedding function and known attributes of watermarked images, which a perceptually adapted pseudorandom pattern may be added to a particular color channel of the image, and criteria for triggering a detection operation includes criteria based on attributes to the watermarked images being sought such as evidence of visible patterns detected in the image (see Davidson [0023]-[0025]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Davidson to the teachings of Wang, such that attributes of the blocks of pixels in the target image are analyzed to detect patterns which indicate the presence of a watermark and select those blocks as candidate blocks for containing a watermark. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Wang disclose a base method for determining a target image contains a watermark based on analyzing the pixel attributes and computing a value across the region of the target image to be compared to a threshold for indicating the presence of a watermark in the target image. Davidson teaches a known technique for watermark decoding where candidate image blocks are selected based on criteria depending upon watermark embedding function and known attributes of watermarked images, such as the use of a perceptually adapted pseudorandom pattern added to a particular color channel of the image, and the criteria for triggering a detection operation being based on attributes to the watermarked images being sought such as evidence of visible patterns detected in the image. One of ordinary skill in the art would have recognized that by applying Davidson’s technique would allow for the Wang’s method to analyze blocks of the target image to select candidate blocks of a target image for containing a watermark based on a detected pattern in the pixel attributes of the blocks in the target image which indicate the presence of a watermark, and allow for an improved watermark detection method which may identify candidate blocks for containing a watermark and reduced computational cost.

Regarding claim 2, please see the above rejection of claim 1. Wang and Davidson disclose the method of claim 1, wherein generating the prediction comprises selecting a binary value that indicates either that the watermarking image is encoded in the first image or the watermarking image is not encoded in the first image (see Wang [0058]-[0060], where if the T value for the corresponding target image is greater than or equal to a threshold, then the target image is predicted to contain a watermark, where the result of the T value being greater than equal to a threshold or below the threshold suggests the broadest reasonable interpretation for providing a binary value indicating the target image contains a watermark or not).

Regarding claim 3, please see the above rejection of claim 1. Wang and Davidson disclose the method of claim 1, wherein generating the prediction comprises generating a numerical prediction that quantifies a likelihood that the watermarking image is or is not encoded in the first image (see Wang [0059], where computing the T value involves computing a product of the pixel attribute values of the target picture and a watermark presence probability, which provides a likelihood of the presence of a watermark; see also Wang [0049]-[0054]).

Regarding claim 4, please see the above rejection of claim 1. Wang and Davidson disclose the method of claim 1, wherein outputting the prediction comprises at least one of storing the prediction in a memory of a computing system or providing the prediction for presentation to a user (see Wang [0084], where the processed result data is either buffered in the memory for subsequent processing or transmitted to the output interface for outputting).

Regarding claim 5, please see the above rejection of claim 1. Wang and Davidson disclose the method of claim 1, wherein outputting the prediction comprises providing the prediction to a controller (see Wang [0083]-[0085] and see Davidson [0036], where a processor is disclosed to perform the processing of the disclosed teachings )that is configured to determine, based at least on the prediction, whether to apply a decoding process to the first image or a second image from which the first image was derived to recover the watermarking image (see Wang [0084], where the processed result data is either buffered in the memory for subsequent processing or transmitted to the output interface for outputting; see Davidson [0026], where selected candidate blocks which triggered watermark detection are further analyzed to detect a watermark in each of the blocks and determine its orientation, and if one is identified in a block, a read operation is performed using the orientation parameters to extract an auxiliary message embedded in the watermark).

Regarding claim 6, please see the above rejection of claim 5. Wang and Davidson disclose the method of claim 5, wherein: 
the controller is configured to apply the decoding process to the first image or the second image to recover the watermarking image in response to identifying that the prediction indicates the watermarking image is encoded in the first image (see Davidson [0025]-[0026], where selected candidate blocks which triggered watermark detection are further analyzed to detect a watermark in each of the blocks and determine its orientation, and if one is identified in a block, a read operation is performed using the orientation parameters to extract an auxiliary message embedded in the watermark; suggesting that watermark detection and extraction is performed only on candidates blocks which trigger detection operation); and 
the controller is configured not to apply the decoding process to the first image or the second image to recover the watermarking image in response to identifying that the prediction indicates the watermarking image is not encoded in the first image (see Davidson [0025]-[0026], where selected candidate blocks which triggered watermark detection are further analyzed to detect a watermark in each of the blocks and determine its orientation, and if one is identified in a block, a read operation is performed using the orientation parameters to extract an auxiliary message embedded in the watermark; suggesting that watermark detection and extraction would not be performed on image blocks not identified as a candidate block).

Regarding claim 11, please see the above rejection of claim 1. Wang and Davidson disclose the method of claim 1, wherein analyzing the patterns of encoded values of the possibly encoded pixels in the first image to determine the possibly encoded regions of the first image comprises 
identifying regions that contain one or more blocks of possibly encoded pixels whose encoded values are determined to possibly correspond to one or more encoded instances of the watermarking image in the first image (see Davidson [0022]-[0023], where candidate blocks are selected from a set of image blocks which are likely candidates for having a recoverable watermark signal).

Regarding claim 12, please see the above rejection of claim 11. Wang and Davidson disclose the method of claim 11, wherein identifying regions of the first image that contain one or more blocks of possibly encoded pixels whose encoded values are determined to possibly correspond to one or more encoded instances of the watermarking image in the first image comprises locating instances of a pre-defined bit pattern that occur in each block (see Davidson [0023]-[0025], where a pseudorandom pattern may be added into a particular color channel of the image, and criteria for triggering a detection operation includes criteria based on attributes to the watermarked images being sought such as evidence of visible patterns detected in the image; suggesting that pre-defined pixel patterns are used for detection and providing the broadest reasonable interpretation of a pre-defined bit pattern).

Regarding claim 15, please see the above rejection of claim 1. Wang and Davidson disclose the method of claim 1, wherein the predictive model comprises a binary classification model (see Wang [0058]-[0060], where if the T value for the corresponding target image is greater than or equal to a threshold, then the target image is predicted to contain a watermark, where the result of the T value being greater than equal to a threshold or below the threshold suggests the broadest reasonable interpretation for providing a binary classification indicating the target image contains a watermark or not).

Regarding claim 17, it recites a system performing the method of claim 1. Wang and Davidson teach a system performing the method of claim 1. Please see above for detailed claim analysis, with the exception to the following further limitations:
one or more processors (see Wang [0084]-[0085], where a processor is disclosed to perform the processing); and 
one or more computer-readable media having instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to perform the disclosed operations (see Wang [0084]-[0085], where memory storing computer program files are transmitted and executed on the processor to perform the disclosed teachings)
Please see the above rejection for claim 1, as the rationale to combine the teachings of Wang and Davidson are similar, mutatis mutandis.

Regarding claim 18, see above rejection for claim 17. It is a system claim reciting similar subject matter as claim 5. Please see above claim 5 for detailed claim analysis as the limitations of claim 18 are similarly rejected.

Regarding claim 19, see above rejection for claim 18. It is a system claim reciting similar subject matter as claim 6. Please see above claim 6 for detailed claim analysis as the limitations of claim 19 are similarly rejected.

Regarding claim 20, it recites non-transitory computer-readable media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to perform the method of claim 1 (see Wang [0084]-[0085], where memory storing computer program files are transmitted and executed on the processor to perform the disclosed teachings). Wang and Davidson teach a system performing the method of claim 1. Please see above for detailed claim analysis.
Please see the above rejection for claim 1, as the rationale to combine the teachings of Wang and Davidson are similar, mutatis mutandis

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Davidson as applied to claim 1 above, and further in view of Choi (US 2017/0329942).
Regarding claim 7, please see the above rejection of claim 1. Wang and Davidson do not explicitly disclose the method of claim 1, wherein obtaining the first image comprises obtaining a screenshot image from a user's computing device, the screenshot image showing served content in a webpage or a graphical user interface of a native application. 
Choi teaches in a related and pertinent method and apparatus to generate and control content using a digital rights management (DRM) system (see Choi Abstract, Fig. 6, and Fig. 9), where a screen marker of the DRM system may embed invisible or visible information into a logo or other symbol displayed on a screen to prevent screen shot using micro devices, camera or smart phones (see Choi [0174]), and that the logo or symbolic image may be added to existing image watermarks on a confidential document and embeds a user’s data (see Choi [0331]-[0333]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Choi to the teachings of Wang and Davidson, such that the target image that may contain a watermark may be captured from a screenshot of a displayed document that may contain an embedded watermark. This modification is rationalized as combining prior art elements according to known methods to yield predictable results. In this instance, Wang and Davidson disclose a base method for determining a target image contains a watermark based on analyzing the pixel attributes, identifying candidate blocks by detecting patterns in blocks of the target image, and computing a value to be compared to a threshold for indicating the presence of a watermark in the target image. Choi provides a known teaching for embedding invisible or visible information into a logo or other symbol which are added to existing image watermarks on a confidential document displayed on a screen which may be captured by a screen shot using micro devices, camera or smart phones. One of ordinary skill in the art would have recognized that by combining the teachings  Wang, Davidson, and Choi, would predictably result in a screen captured image of a displayed document which may contain an embedded watermark, as taught by Choi, may be used as a target image of Wang and Davidson’s method to determine if a watermark is contained in the screen captured image, and that the screen captured image of Choi and the suggested watermark detection method of Wang and Davidson would perform the same functions as separately. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Davidson as applied to claim 1 above, and further in view of Collier (US 6,360,000).
Regarding claim 8, please see the above rejection of claim 1. Wang and Davidson do not explicitly disclose the method of claim 1, further comprising: 
obtaining a second image that was rendered at an unknown zoom level; 
identifying a plurality of possible zoom levels for the second image; and 
generating a plurality of scaled images including the first image from the second image, wherein generating each scaled image includes 
(i) selecting a different possible zoom level from the plurality of zoom levels, and 
(ii) scaling the second image by an amount that would be required to realize a common target zoom level if the second image had been rendered at the different possible zoom level.
Collier teaches in a related and pertinent methods and devices for detecting watermarks with unknown scales (see Collier Abstract), where watermark blocks, corresponding to a video frame of a scaled and watermarked embedded video signal, are read in read blocks (see Collier Fig. 9 and col. 12, ln. 40-60; and see Collier Fig. 2, col. 5, ln. 15-65), where a plurality of scales are considered and used to re-scale the read blocks (see Collier Fig. 9, and col. 12,ln. 60- col. 13, ln. 10), and the re-scaled read blocks are combined into a single video accumulated block in which detection is carried out, and the detection results of the different scales are compared and the best detection result is selected (see Collier Fig. 9, col. 13, ln. 5-30). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Collier to the teachings of Wang and Davidson, such that a plurality of different scales are considered and used to detect the watermark signals upon the target image blocks. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Wang and Davidson disclose a base method for determining a target image contains a watermark based on analyzing the pixel attributes, identifying candidate blocks by detecting patterns in blocks of the target image, and computing a value to be compared to a threshold for indicating the presence of a watermark in the target image. Collier teaches a known technique for detecting a watermark undergone unknown scaling, where a plurality of scales are considered and used to re-scale the image blocks, in which watermark detection is carried out according to the different re-scaled image blocks and selecting the scale with the best detection result. One of ordinary skill in the art would have recognized that by applying Collier’s technique would allow for the Wang and Davidson’s method to perform watermark detection upon a target image where the watermark has undergone an unknown scaling, which would consider a plurality of different scales used to rescale the image blocks and perform watermark detection according to the different re-scaled image blocks and selecting the scale with the best detection result, suggesting the broadest reasonable interpretation of the claimed limitations, and allow for an improved watermark detection method which may identify watermarks in the target image which have undergone unknown scaling.

Regarding claim 9, please see the above rejection of claim 8. Wang, Davidson, and Collier disclose the method of claim 8, further comprising: for each scaled image in the plurality of scaled images (see Collier Fig. 9, and col. 12, ln. 40 - col. 13, ln. 30, where watermark detection is suggested to be performed according to a plurality of different scales): 
analyzing attributes of pixels in the scaled image to determine encoded values of possibly encoded pixels in the scaled image (see Wang [0058]-[0060], where pixel attribute values of the target picture at each pixel position is used to determine a T value which is used to determine if the target picture contains a watermark); 
analyzing patterns of encoded values of the possibly encoded pixels in the scaled image to determine possibly encoded regions of the scaled image (see Davidson [0020]-[0025], where candidate image blocks are selected based on criteria depending upon watermark embedding function and known attributes of watermarked images, such as the use of a perceptually adapted pseudorandom pattern added to a particular color channel of the image, and criteria for triggering a detection operation is based on attributes to the watermarked images being sought, such as evidence of visible patterns detected in the image); and 
determining values for features of the possibly encoded regions of the scaled image (see Wang [0058]-[0060], where the T value of the target picture is calculated as the product of the pixel attribute values and the watermark-presence probability, and summing the products); and 
determining to provide the values for features of the possibly encoded regions of the first image for processing by the predictive model rather than the values for features of the possibly encoded regions of other ones of the plurality of scaled images based on one or more criteria (see Wang [0058]-[0060], where if the T value for the computed across the corresponding pixels of the target image is larger than or equal to a threshold, the target image is determined to contain a watermark).

Claims 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Davidson as applied to claim 1 above, and further in view of Sharma et al. (US 2002/0057823), herein Sharma
Regarding claim 10, please see the above rejection of claim 1. Wang and Davidson do not explicitly disclose the method of claim 1, wherein analyzing attributes of pixels in the first image to determine the encoded values of the possibly encoded pixels in the first image comprises, 
for each of all or some of the possibly encoded pixels in the first image, comparing a color of the possibly encoded pixel to the respective colors of one or more pixels adjacent to the possibly encoded pixel in the first image.
Sharma teaches in a related and pertinent system and method for watermark detection (see Sharma Abstract), where image region blocks are analyzed by computing the variance  in the luminance of the pixels in each block and identifying regions with high luminance variation values (see Sharma [0035]-[0037] and [0042]), an edginess value is determined by evaluating some of a pixel’s neighbors in comparison to that pixel such as difference in gray levels or color data between neighboring pixels, and a total edginess count for a block can be compared against a predetermined number to determine further watermark detection processing for a block (see Sharma [0046]-[0050]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Sharma to the teachings of Wang and Davidson, such that variance of the pixel attribute value and edginess values of target image blocks are used to determine if the target image block is a candidate block for further watermark detection. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Wang and Davidson disclose a base method for determining a target image contains a watermark based on analyzing the pixel attributes, identifying candidate blocks by detecting patterns in blocks of the target image, and computing a value to be compared to a threshold for indicating the presence of a watermark in the target image. Sharma teaches a known technique for watermark detection, where image region blocks are analyzed by computing the variance  in the luminance of the pixels in each block and identifying regions with high luminance variation values, and computing edginess value by evaluating some of a pixel’s neighbors in comparison to that pixel such as difference in gray levels or color data between neighboring pixels, and a total edginess count for a block can be compared against a predetermined number to determine further watermark detection processing for a block. One of ordinary skill in the art would have recognized that by applying Sharma’s technique would allow for the Wang and Davidson’s method to compute variance of the pixel attribute value and edginess values of target image blocks and determine if the target image block is a candidate block for further watermark detection based on the computed variance and edginess values, allow for an improved watermark detection method which may rely on further metrics in identifying candidate watermark blocks in the target image.

Regarding claim 13, please see the above rejection of claim 1. Wang, Davidson, and Sharma disclose the method of claim 1, wherein determining the values for the features of the possibly encoded regions of the first image comprises: 
for each possibly encoded region, counting a number of blocks of possibly encoded pixels in the possibly encoded region whose encoded values are determined to correspond to a different encoded instance of the watermarking image (see Sharma [0046]-[0050], where an edginess value is determined by evaluating some of a pixel’s neighbors in comparison to that pixel such as difference in gray levels or color data between neighboring pixels, an edginess count is incremented when the comparison meets a threshold, and the process is repeated for some or all of the areas within the block); 
wherein the features of the possibly encoded regions of the first image are selected from a group comprising 
a mean number of counted blocks among the possibly encoded regions, 
a maximum number of counted blocks among the possibly encoded regions, 
a number of possibly encoded regions identified (see Sharma [0046]-[0050], where a total edginess count for a block is compared to a predetermined number and used to determine if the block is to be further processed for watermark detection), and 
a standard deviation in the number of counted blocks among the possibly encoded regions.
Please see the above rejection for claim 10, as the rationale to combine the teachings of Wang, Davidson, and Sharma are similar, mutatis mutandis.

Regarding claim 14, please see the above rejection of claim 1. Wang, Davidson, and Sharma disclose the method of claim 1, wherein the first image is a scaled version of a second image (see Wang [0056], where the target image is an adjusted to a preset size; see also Wang [0043], where original images are scaled to the preset size), and the method further comprises: 
mapping the possibly encoded regions of the first image to corresponding regions of the second image (see Wang [0043] and [0056], where the target image is a scaled to a preset size from an original image, suggesting that the target image maps corresponding to regions of the original image); 
determining variances in each of one or more color channels among the pixels in each mapped region of the second image (see Davidson [0021]-[0023], where the watermark decoder may operate on a particular color channel of the image, such as luminance; see Sharma [0035]-[0037], where the luminance color channel variances of the image blocks are suggested to be calculated calculated); 
for each color channel, determining the minimum variance for the color channel among the mapped regions of the second image (see Sharma [0035]-[0037], where a minimum variance threshold is found and may vary depending on image characteristics); and 
generating the prediction indicative of whether a watermarking image is encoded in the first image comprises further processing the minimum variances for each of the one or more color channels among the pixels in each mapped region of the second image (see Sharma [0034]-[0037] and [0042], where a minimum variance threshold is found which may vary depending on image characteristics, and are used to compare with computed variances in image blocks to determine a candidate image block; see also see Davidson [0021]-[0023], where the watermark decoder may operate on a particular color channel of the image, such as luminance).
Please see the above rejection for claim 10, as the rationale to combine the teachings of Wang, Davidson, and Sharma are similar, mutatis mutandis.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Davidson as applied to claim 1 above, and further in view of Duffner et al. (“A Neural Scheme for Robust Detection of Transparent Logos in TV Programs”), herein Duffner.
Regarding claim 16, please see the above rejection of claim 1. Wang and Davidson do not explicitly disclose the method of claim 1, wherein the predictive model comprises a neural network.
Duffner teaches in a related and pertinent method to detect and localize transparent logos in TV video using a convolutional neural network architecture in a real time implementation (see Duffner Abstract, Fig. 1, and sect. 2. System Architecture), where the logo in the video image is located according to a trained convolutional neural network by processing image feature of the video images (see Duffner Fig. 3 and sect. 4 Logo Localization; see also Duffner sect. 3 Training Methodology).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Duffner to the teachings of Wang and Davidson, such that a convolutional neural network model is used to process target image blocks and predict the existence and locations of watermarks in the target image blocks. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Wang and Davidson disclose a base method for determining a target image contains a watermark based on analyzing the pixel attributes, identifying candidate blocks by detecting patterns in blocks of the target image, and computing a value to be compared to a threshold for indicating the presence of a watermark in the target image. Duffner teaches a known technique for locating a transparent logo in video images using a convolutional neural network architecture, where a trained convolutional neural network processes image feature of the video images to locate the logo in the video image. One of ordinary skill in the art would have recognized that by applying Duffner’s technique would allow for the Wang and Davidson’s method to use a correspondingly trained convolutional neural network model for detecting watermark image features to process target image blocks and predict the existence and locations of watermarks in the target image blocks, and allow for an improved watermark detection method which may use a convolutional neural network model to predict the existence and location of watermarks in the target image in a real time implementation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY CHOI/Examiner, Art Unit 2661 

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661